DETAILED ACTION
	Claims 1-6 were rejected in the Office Action mailed 03/29/2022. 
	Applicant filed a response 06/29/2022, and amended claims 2 and 5.
	Claims 1-6 are pending.
	Claims 1-6 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanser et al. (US 2009/0081857 A1; hereinafter Hanser).
Regarding claims 1-3 and 5-6, Hanser teaches semi-polar (Al, Ga, In)N substrates (i.e., a group III substrate) (Hanser, abstract), wherein the nitride-based compound is a semiconductor substrate formed re-growing a GaN seed crystal, wherein the term "GaN" encompasses Group III nitrides (i.e., semiconductor substrate formed of group III nitride semiconductor crystals) (Hanser, [0031]; [0028]);
wherein the re-grown GaN crystal is sliced along a second non-polar plane to form a non-polar GaN substrate, wherein the non-polar GaN substrate has a lateral dimension along the second non-polar plane (Hanser, [0012]; Fig. 4; Fig. 6) and wherein “non-polar” orientation includes the semi-polar orientations (Hanser, [0029]) (i.e., the substrate has both exposed first and second main surfaces in a relationship of top and bottom in semi-polar planes);
wherein the amount of vertical re-growth from the top surface of the starting seed crystal may be approximately 500 µm or greater (i.e., the re-grown GaN substrate has a film thickness of approximately 500 µm or greater) (Hanser, [0033]). 

Hanser further teaches wherein a high quality re-growth layer can be obtained from a high quality and low dislocation density seed, replicating the high quality and excellent uniformity of the seed in the re-growth layer, wherein the dislocation density in the regrown crystal the same as or even lower than the dislocation density in the seed crystal (Hanser, [0034]), and wherein no cracking was observed in the re-grown non-polar (i.e., including semi-polar) substrates (Hanser, [0048]) (i.e., the re-grown GaN substrates are highly uniform, and thus have low variation). Additionally, Hanser further teaches wherein sample non-polar (i.e., including semi-polar) substrates were heated to a temperature of 1085oC under flowing nitrogen and ammonia, and GaN was grown using HVPE to achieve re-grown non-polar (i.e., including semi-polar) substrates (Hanser, [0047]) with excellent material uniformity (Hanser, [0048]). 

Given that the semi-polar (Al, Ga, In)N substrates and method of making the semi-polar (Al, Ga, In)N substrates of Hanser are substantially identical to the group III nitride semiconductor substrate as used in the present invention, as set forth above, it is clear that the semi-polar (Al, Ga, In)N substrates of Hanser would inherently have a variation coefficient of an emission wavelength of each of the first and second main surfaces of 0.05% or less in photoluminescence (PL) measurement, a variation coefficient of an emission intensity of the second main surface in PL measurement of 15% or less,  a variation coefficient of an emission intensity of the second main surface in PL measurement of 10% or less, and a variation coefficient of a half width of a PL spectrum of each of the first and second main surface in PL measurement of 3.0% or less, as presently claimed.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hanser, as applied to claim 2 above, further in view of Freitas et al., Growth of High Crystalline Quality HVPE-GaN Crystals with Controlled Electrical Properties (hereinafter Freitas).

Regarding claim 4, Hanser does not explicitly disclose wherein the second main surface is on a Ga polarity side, as presently claimed.
With respect to the difference, Freitas teaches thick free-standing HVPE GaN wafers grown with close to perfect crystal quality (Freitas, Abstract) and wherein the prepared crystals have a Ga-polar face (Freitas, page 4838, right column).
As Freitas expressly teaches, the Ga-polar face has a lower surface roughness  and is more inert than the N-polar face, and can be polished very uniformly on the entire polished surface (Freitas, page 4838, right column).
Freitas is analogous art, as Freitas is drawn to growing thick free-standing GaN wafers with high crystalline quality (Freitas, Abstract; page 4838, ‘Results and Discussion’, paragraphs 1-2). 
In light of the motivation of having a Ga-polar face taught in Freitas, it therefore would have been obvious to one of ordinary skill in the art to incorporate the Ga-polarity of Freitas in the non-polar (i.e., semipolar) lateral dimension along the second non-polar plane (i.e., main surface) of the semi-polar GaN substrate of Hanser, in order to have a more uniform surface when polished, and thereby arrive at the claimed invention.

Response to Amendment
In response to the amendments in claims 2 and 5, the previous claim objections are withdrawn from the record. 

Applicant primarily argues:
“However, the properties of nonpolar surfaces are clearly different from those of semipolar surfaces. For example, nonpolar surfaces have no polarization effect. On the other hand, the semipolar surface has a polarization effect. Since the 
properties of nonpolar surfaces are clearly different from those of semipolar surfaces, it is unreasonable to treat the semipolar surfaces as equivalent to the 
nonpolar substrates as a growth surface for the substrate manufacturing method.”
Remarks, p. 5
The examiner respectfully traverses as follows:
The fact remains, Hanser discloses,
“[0029] For purposes of the present disclosure, it will be understood that when a crystal or substrate orientation is referred to as having a "non-polar" orientation, except where explicitly stated otherwise this will also include the semi-polar orientations.” (emphasis added)

Thus, while it is agreed that the properties of nonpolar and semi-polar surfaces may be different, given Hanser discloses forming semi-polar substrate (abstract) and given that Hanser discloses non-polar orientation encompasses the semi-polar orientation [0029], it is clear that the method of treating the non-polar substrate can also be used in treating a semi-polar substrate, absent evidence to the contrary. 
Therefore, given that the semi-polar (Al, Ga, In)N substrates and the method of making the semi-polar (Al, Ga, In) N substrates of Hanser are substantially identical to the group III nitride semiconductor substrate as used in the present invention, it is the examiner’s position that the properties of the semi-polar (Al, Ga, In)N substrates in Hanser would inherently have substantially identical properties of the group III nitride semiconductor substrate, as presently claimed, absent evidence to the contrary. See p. 3-4 of Office action mailed 3/29/2022.

Applicant further argues:
“In the present case, Hanser fails to enable one of ordinary skill in the art to make
the claimed subject matter without undue experimentation. As discussed above, since the properties of nonpolar surfaces are different from those of semipolar 
surfaces, suitable manufacturing conditions and manufacturing methods when a semiconductor substrate is grown using the nonpolar surface as a growth surface 
are different from those when a semiconductor substrate is grown using the semipolar surface is used as a growth surface.”
Remarks, p. 6
The examiner respectfully traverses as follows:
Applicants argue that the disclosure of Hanser is not enabling. 
However, it is noted that as set forth in MPEP 2121, prior art is presumed to be operable/enabling. Specifically, this portion of MPEP 2121 discloses that when "the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability", In re Sasse, 629 F.2d 675,207 USPQ 107 (CCPA 1980). However, applicants have not met their burden given that appellants have not provided facts rebutting the presumption of operability. Applicants have provided no evidence that the disclosure of Hanser itself is not enabling. 
It is noted that MPEP 2121.01 further states that a reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill on the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention", In re Donohue, 766 F.2d 531,226 USPQ 619 (Fed. Cir. 1985). Donohue further states that it "is not, however, necessary that an invention described in a publication shall have actually been made in order to satisfy the enablement requirement and citing In re Samour, 571 F.2d 559, 197 USPQ 1, further states "[W]hether or not the claimed invention has been made previously is not essential to the determination that a method of preparing it would have been known by, or would have been obvious to, one of ordinary skill in the art".

Applicant further argues:
“Moreover, the semipolar surface includes a semipolar surface on Ga polarity side and a semipolar surface on N polarity side, and the subject invention is directed to a group Ill nitride semiconductor substrate which was grown using the semipolar surface on the N polarity side. See, for example, paragraph [0013] of the subject specification. Hanser does not contain any disclosure regarding selectively using a semipolar surface on the N polarity side. Therefore, one skilled in the art would not have arrived from Hanser at the subject invention, i.e., the group Ill nitride semiconductor substrate grown using the semipolar surface on the N polarity side.”
Remarks, p. 6
The examiner respectfully traverses as follows:
While Hanser may not explicitly disclose growing the semi-polar (Al, Ga, In)N substrates using the N polarity side of a semipolar surface, given there are only two choices of polarity to choose from (i.e., Ga polarity side; N polarity side), therefore, it would have been obvious to one of ordinary skill in the art to choose a polarity of substrate, including N-polarity, to grow the semi-polar (Al, Ga, In)N substrates, absent evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732